Title: From John Adams to John Davis, 4 August 1819
From: Adams, John
To: Davis, John



Sir
Quincy August 4th 1819

I thank you for your Oration, which I have read with pleasure, there has never been any Alination of Esteem or affection between Mr Jefferson and me, we differed in opinion concerning the French Revolution, he was of opinion that it would terminate in the establishment of a free Democratical Republic in France Republican Government in France I could never be convinced of the Probability of such a glorious felicity in that vast and devoted Country—two Parties inflamed and exasperated existed in this Country headed by Men of the most determined Ambition the one inclined to France the other to England, one was for closer connections with France and going to war with England in her favour, the other was for an Alliance with Great Britain Offensive and Defensive with Great Britain and for a War on her side against France—it was my destiney to run the Gauntlet—between these two infuniated factions—in support of a Neutrality of which I was the Original Auther, and which I was determined to support, and did support, at the hazard and at the loss of my Popularity of Office, and Life—
I have had thoughts of writing a history of the errors of Washington as General, and as President, of Adams as Embassador and President, and Vice President of Jefferson as Embasader, as President, and Vice President of Madison as member of Congress, as burgess of Virginia and as President of the U.S. this history whether to be written in verse or prose—must have filled a folio Volume will probably not appear—if you desire it I may possibly hereafter give you a few hints of the principle errors of John Adams—among which the greatest of all were the misterious burning of War Office the Offices of War, and Treasury, the Alien and Sedition Laws—the work of Hamilton and his Patron Washington—But after all the greatest error of all, was his birth on the Eastern side of Hudsons River—
with much esteem, I am Sir your friend and humble / Servant
John Adams—